EMPLOYMENT SEPARATION AGREEMENT

 

E-Rail Logistics, Inc. (“E-Rail”), a wholly-owned subsidiary of Chartwell
International, Inc. (“Chartwell”) (“E-Rail” and “Chartwell,” collectively
referred to herein as the "Company") and Richard Kessler (the "Employee"), agree
as follows, as of the 15th day of March 2006:

 

1.            Employment. The Employee's employment as Chief Operating Officer
of E-Rail and as an employee of the Company was terminated, effective the end of
the workday, March 15, 2006 (“Termination Date”). The Employee is required to
complete the Company's exit interview on the Termination Date. The Company and
the Employee agree to sever their employment relationship and terminate the
Employment Agreement by and between E-Rail and the Employee dated as of
September 8, 2005 (the “Employment Agreement”) pursuant to the terms and
conditions set forth in this Employment Separation Agreement ("Agreement").

 

2.            Position; Scope of Employment. The Employee shall cease
functioning in the position of Chief Operating Officer for E-Rail and shall
cease to be an employee for E-Rail in any capacity, effective on the Termination
Date.

 

3.            Stock and Starbank Lawsuit. The Employee agrees that common stock
of Chartwell issued directly or indirectly to the Employee in the amount of
531,231 shares of common stock, pursuant to the Agreement and Plan of Merger
through which E-Rail was acquired by Chartwell dated as of September 8, 2005,
and conditioned upon Employee entering into, and not breaching the terms and
conditions of the Employment Agreement (“Merger Stock”), shall be assigned and
transferred free and clear of any encumbrances and liens back to Chartwell and
canceled. Chartwell will effectuate the cancellation of the Merger Stock upon
receipt of the original stock certificate representing the Merger Stock issued
to the Employee. On or within one (1) day of the date first set forth above,
Employee agrees to return the original stock certificate no. 4349 representing
the Merger Stock to Chartwell and execute the Stock Power and Assignment
attached hereto as Exhibit A to effectuate such transfer and cancellation. As
part consideration for the termination of the Employment Agreement and transfer
and cancellation of the Merger Stock, Chartwell shall negotiate and issue
consideration to settle that certain litigation in Supreme Court, New York
County, entitled Starbank Group, LLC v. Chartwell International Inc., Imre
Eszenyi, Rail Waste Holdings, LLC, E-Rail Logistics, Inc., Andrew Kaufman,
Christopher Davino and Richard Kessler, NY Co. Index No. 600223/06.

 

4.            Release of Liability. The Employee acknowledges that he enters
this Agreement freely and voluntarily, and agrees as follows:

 

4.1.   ADEA Waiver. The Employee acknowledges that he is knowingly and
voluntarily waiving and releasing any rights the Employee may have under the Age
Discrimination in Employment Act of 1967, as amended ("ADEA"). The Employee also
acknowledges that the consideration given for the waiver and release pursuant to
this Agreement is in addition to anything of value to which the Employee was
already entitled.

 

4.2.         Mutual General Release. The Employee hereby irrevocably and
unconditionally releases and forever discharges the Company and all of its
officers, agents, directors, supervisors, employees, representatives,
affiliates, and Imre Eszenyi and his affiliates, and their successors and
assigns and all persons acting by, through, under or in concert with any of them
from any and all charges, complaints, grievances, claims, actions, and
liabilities of any kind (including attorneys' fees, interest, expenses and costs
actually incurred) of any nature whatsoever, known or unknown, suspected or
unsuspected (hereinafter referred to as "Claims"), which the Employee has or may
have in the future, upon or by reason of any matter, cause or thing whatsoever
from the beginning of the world to the day of

 

1



 


--------------------------------------------------------------------------------

 

the date of this Agreement. All such Claims are forever barred by this Agreement
and without regard to whether these Claims are based on any alleged breach of
duty arising in contract or tort, any alleged employment discrimination or other
unlawful discriminatory act, or any claim or cause of action regardless of the
forum in which it may be brought, including without limitation, claims under the
National Labor Relations Act, Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1964, as amended, the Americans With Disability Act, the Federal Family and
Medical Leave Act of 1993, the Vietnam Era Veterans Readjustment Assistance Act
of 1974, any allegation of wrongful termination and any claim arising under the
laws of the states of New York, New Jersey, Nevada or West Virginia.

 

The Company hereby irrevocably and unconditionally releases and forever
discharges the Employee from any and all charges, complaints, grievances,
claims, actions, and liabilities of any kind (including attorneys' fees,
interest, expenses and costs actually incurred) of any nature whatsoever, known
or unknown, suspected or unsuspected, which the Company has or may have in the
future, upon or by reason of any matter, cause or thing whatsoever from the
beginning of the world to the day of the date of this Agreement.

 

5.            Intellectual Property; Consulting. The Company agrees to assign
and transfer to the Employee all its right, title and interest to a certain
Prototype Watertight Intermodal Container and its design (the “Prototype”)
acquired by Chartwell International, Inc. pursuant to an Agreement and Plan of
Merger dated September 8, 2006 and as described in Section 3.21(c) of the
“Company Disclosure Schedule” attached to such agreement. The employee shall be
free to use the Prototype and its design concept for any purpose, unrestricted
by any constraint. Further, in the event the Company desires to engage the
Employee’s services as a consultant, the Employee and the Company shall enter
into a separate consulting agreement, provided, that, the Company agrees to
Employee’s suggested hourly rate of $100.00.

 

6.            Payment of Salary. Vacation and sick leave ceased accruing on the
Termination Date, however, the Company agrees to pay for the Employee’s health
benefits under the Company’s existing benefits plans for a period of 6 months
from the date first set forth above. The Employee acknowledges and represents
that with the payment of salary through the Termination Date, the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Employee.

 

7.            Business Expenses. Within five (5) business days of the
Termination Date, Employee will submit his final documented expense
reimbursement statement reflecting all business expenses incurred through the
Termination Date for which he seeks reimbursement. The Company will reimburse
the Employee pursuant to its regular business practice.

 

8.            Confidential Information. The Employee acknowledges that during
the course of his duties with the Company, he handled confidential information
of the Company and its affiliates. The Employee agrees he will retain in the
strictest confidence all confidential matters which relate to the Company or its
affiliates, including, without limitation, pricing lists, business plans,
financial projections and reports, business strategies, internal operating
procedures and other confidential business information from which the Company
derives an economic or competitive advantage or from which the Company might
derive such advantage in its business, whether or not labeled "secret" or
"confidential," and not to disclose directly or indirectly or use by him in any
way, at any time, except as permitted by law.

 

9.            Trade Secrets. The Employee shall not disclose to any others or
take or use for the Employee's own purposes or purposes of any others at any
time, any of the Company's trade secrets, including without limitation,
confidential information; information concerning current or any future and
proposed work, services or products; the fact that any such work, services or
products are planned, under consideration, or in production, as well as any
description thereof. The Employee agrees that these

 

2



 


--------------------------------------------------------------------------------

 

restrictions shall also apply to (i) trade secrets belonging to third parties in
the Company's possession and (ii) trade secrets conceived, originated,
discovered or developed by the Employee during the term of his employment.

 

10.          Inventions; Ownership Rights. The Employee agrees that except for
the Prototype design and its use, all ideas, techniques, inventions, systems,
formulas, discoveries, technical information, programs, prototypes and similar
developments ("Developments") developed, created, discovered, made, written or
obtained by him in the course of or as a result, directly or indirectly, of
performance of his duties to the Company, and all related industrial property,
copyrights, patent rights, trade secrets and other forms of protection thereof,
shall be and remain the property of the Company. The Employee agrees to execute
or cause to be executed such assignments and applications, registrations and
other documents and to take such other action as may be requested by the Company
to enable the Company to protect its rights to any such Developments.

 

11.          No Disparagement . The parties agree to treat each other
respectfully and professionally and not disparage the other party, and the other
party's officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that both the Employee and the Company will respond
accurately and fully to any question, inquiry or request for information when
required by the legal process.

 

12.          Non-Interference; No Solicitation. The Employee agrees not to
interfere with any of the Company's contractual obligations with others.
Furthermore, the Employee agrees during a period of two years after the date of
this Agreement, not to, without the Company's express written consent, on his or
her behalf or on behalf of another: (i) contact or solicit the business of any
client, customer, creditor or licensee of the Company, (ii) hire employees of
the Company, other than clerical employees, (iii) solicit the business of any
client, customer or licensee of the Company. The Employee acknowledges that this
Section 12 is a reasonable and necessary measure deigned to protect the
proprietary information of the Company.

 

13.          Return Company Property. The Employee represents and warrants that
he has returned to the Company all the Company's or its affiliates' memoranda,
notes, records, reports, manuals, drawings, designs, computer files in any media
and other documents (including extracts and copies thereof) relating to the
Company or its affiliates, and all other property of the Company, including a
new notebook computer and a Verizon wireless card.

 

14.          Actions Contrary to Law; Conflict. Nothing contained in this
Agreement shall be construed to require the commission of any act contrary to
law, and whenever there is any conflict between any provision of this Agreement
and any statute, law, ordinance, or regulation, contrary to which the parties
have no legal right to contract, then the latter shall prevail; but in such
event, the provisions of this Agreement so affected shall be curtailed and
limited only to the extent necessary to bring it within legal requirements. If
any provisions herein conflict with the terms and conditions in the Employment
Agreement, the terms and conditions stated in this Agreement shall control.

 

15.

Miscellaneous.

 

15.1.       Notices. All notices to be given by either party to the other shall
be in writing and may be transmitted by personal delivery, facsimile
transmission, overnight courier or mail, registered or certified, postage
prepaid with return receipt requested; provided, however, that notices of change
of address or facsimile number shall be effective only upon actual receipt by
the other party. Notices shall be delivered at the following addresses, unless
changed as provided for herein:

 

 

3



 


--------------------------------------------------------------------------------

 

 

 

To the Employee:

Richard Kessler

 

 

575 Highland Avenue

 

 

Upper Montclair, NJ 07043

 

 

 

To the Company:

Chartwell International, Inc.

 

1124 Smith Road, Suite 304

 

 

Charleston, WV 25238

 

 

Attn: President

 

 

15.2.       Entire Agreement. This Agreement supersedes any all agreements,
either oral or written, between the parties hereto with respect to its subject
matter. Each party to this Agreement acknowledges that no representation,
inducements, promises, or agreements, orally or otherwise, have been made by any
party or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement shall be valid or binding. Any modification of this Agreement will be
effective only if it is in writing and signed by both parties.

 

15.3.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.

 

15.4.       Jurisdiction and Venue. The parties hereby consent to the exclusive
jurisdiction of the state and federal courts sitting in the State of West
Virginia in the venue of Kanawha County in any action on a claim arising out of,
under or in connection with this Agreement or the transactions contemplated by
this Agreement, provided such claim is not required to be arbitrated pursuant to
Section 15.5. The parties further agree that personal jurisdiction over them may
be effected by notice as provided in Section 15.1, and that when so made shall
be as if served upon them personally within the State of West Virginia.

 

15.5.       Arbitration. Any controversy, dispute or claim arising out of or
relating to this Agreement, performance hereunder or breach thereof, which
cannot be amicably settled, shall be settled by arbitration conducted in Kanawha
County, West Virginia or such other mutually agreed upon location. Said
arbitration shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association at a time and place within the
above-referenced location as selected by the arbitrator(s) as further described
in the Employment Agreement.

 

15.6.       Attorneys' Fees. In the event of any litigation, arbitration, or
other proceeding arising out of this Agreement, or the parties' performance as
outlined herein, the prevailing party shall be entitled to an award of costs,
including an award of reasonable attorneys' fees. Any judgment, order, or award
entered in any such proceeding shall designate a specific sum as such an award
of attorneys' fees and costs incurred. This attorneys' fee provision is intended
to be severable from the other provisions of this Agreement, shall survive any
judgment or order entered in any proceeding and shall not be deemed merged into
any such judgment or order, so that such further fees and costs as may be
incurred in the enforcement of an award or judgment or in defending it on appeal
shall likewise be recoverable by further order of a court or panel or in a
separate action as may be appropriate.

 

15.7.       Amendment, Waiver. No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by the Employee and
the Company. A waiver of any term or condition of this Agreement shall not be
construed as a general waiver by the Company. Failure of either the Employee or
the Company to enforce any provision or provisions of this Agreement shall not
waive any enforcement of any continuing breach of the same provision or
provisions or any breach of any provision or provisions of this Agreement.

 

4



 


--------------------------------------------------------------------------------

 

 

15.8.       Ambiguities. This Agreement shall not be subject to the rule that
any ambiguities in the contract are to be interpreted against the drafter of the
Agreement.

 

15.9.          Counterparts. This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed original, but all of
which shall constitute one and the same instrument or by way of facsimile in its
entirety. An executed facsimile signature shall be deemed an original.

 

15.10.       Representation. The parties to this Agreement, and each of them,
acknowledge, agree, and represent that it: (a) has directly participated in the
negotiation and preparation of this Agreement; (b) has read the Agreement and
has had the opportunity to discuss it with counsel of its own choosing; (c) it
is fully aware of the contents and legal affect of this Agreement; (d) has
authority to enter into and sign the Agreement; and (e) enters into and signs
the same by its own free will.

 

 

5



 


--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first hereinabove written.

 

 

THE EMPLOYEE

 

 

Richard Kessler

 

 

 

_________________________________

 

Date:

 

 

 

THE COMPANY

 

Chartwell International, Inc.

 

 

Date: _________

By:

                                          
                                      

 

Name:   Imre Eszenyi

 

 

Title:

Acting President

 

 

 

 

 

6



 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

STOCK POWER AND ASSIGNMENT

SEPARATE FROM SHARE CERTIFICATE

 

 

 

 